PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/632,567
Filing Date: 21 Jan 2020
Appellant(s): National Research Council of Canada



__________________
Jason E. J. Davis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 20, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 4, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 27 is rejected under 35 U.S.C. 112(a).
Claim 25 is rejected under 35 U.S.C. 112(b). 
Claims 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 4,318,733) as evidenced by AZoM (Particle Size— US Sieve Series and Tyler Mesh Size Equivalents. AZO Materials. https://www.azom.com/article.aspx?ArticleID-1417. May 15, 2022.)
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ray as evidenced by AZoM as applied to claim 24, and further in view of ASTM B933-16 (ASTM B9333-16. Standard Test Method for Microindentation hardness of Powder Metallurgy (PM) Materials. April 1, 2016.)
(2) Response to Argument
As stated in the March 22, 2022 Advisory Action, the claim amendments filed March 3, 2022 were entered and overcome the claim 25 objection.
Finality
The appellant argues a petition has been filed May 20, 2022 to address the issue of finality (pg. 5 para. 1).
The decision issued August 16, 2022 denied the petition. 
112(a): Claim 27
Claim 27 lines 1-2 “at least 50% of the particles display a carbide phase that is spheroidised” fails to comply with the written description requirement. Appellant’s specification does not support this limitation.
The appellant argues “typical” is defined as combines, exhibits, or conforms to the essential characteristics of a group or type and is synonymous with average, characteristic, normal, and standard (Remarks pg. 7 para. 3). 
This is the dictionary definition of “typical”. The term “typical” is not further defined in appellant’s specification. The dictionary definition does not associate the term “typical” with a specific amount or percentage.
The appellant argues claim 27 defines a feature of the feedstock particles while accounting for natural diversity (Remarks pg. 8 para. 2), a feature “typical” of a group not being exhibited by at least half the group is conflicting, and no guidance has been provided as to how to address the issue (Remarks pg. 8 para. 3).
The examiner respectfully disagrees. Claim 27 must be written to satisfy the requirement of 35 U.S.C. 112(a), where a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using descriptive means such as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. MPEP 2163(I). 
In the instant case, the term “typical” can be found in [0039], [0048], and original claim 27. In [0039] “typical” is used in reference to a particle. A spheroidised carbide network of the particle is not discussed. The term “typical” is also not defined with respect to a specific percentage or amount. In [0048] “typical” is used in reference to a cold spray cut, which is not relevant to a spheroidised carbide network of particles. Original claim 27 does not recite what amount of particles constituent “typical”. 
Appellant’s specification mentions spheroidised carbides in [0025], [0048], and [0053], but it does not recite the relative amount of particles that display a carbide network that is spheroidised. The term “50%” is only used once in appellant’s specification in [0026] with respect to microhardness level. This is not relevant to a spheroidised carbide network of the particles. Therefore, appellant does not have written description support for claim 27 lines 1-2 “at least 50% of the particles display a carbide phase that is spheroidised”.
The role of the patent examiner is to provide complete examination of a patent application. Where a rejection not based on prior art is proper (lack of adequate written description) such rejection should be stated with a full development of the reasons. MPEP 2103. The examiner has provided reasons to support the 112(a) written description rejection of claim 27 lines 1-2 “at least 50% of the particles display a carbide phase that is spheroidised”.
The appellant argues Figs. 6A-D, 7A-D, and 10A-D show images of particles, where Figs. 6D, 10A, and 10C show particles with spheroidised carbide phases, Figs. 7C and 7D show particles that have not been and have been heat treated, respectively, and the images exhibit structures which would be expected of particles with spheroidised carbide phases (Remarks pg. 8 para. 4).
The examiner respectfully disagrees. Figs. 7A and 7C show as-received powder and Figs. 7B and 7D show heat treated powder (appellant’s specification [0049]). None of Figs. 7A-D show the internal structure of the particles. Figs. 6A, 6B, 6C, and 10A show as-received powder (i.e. not a carbide network that is spheroidised) (appellant’s specification [0048], [0053]). While Figs. 6D, 10B, and 10C show a carbide phase that is spheroidised (appellant’s specification [0048], [0053]), the images only depict a few particles. They do not provide sufficient information regarding how many particles, such as “at least 50%”, have a “typical” structure of a spheroidised carbide network. 
112(b): Claim 25
The 112(b) rejection of claim 25 line 3 “specifically include H13, P20 or D2 tool steels” renders the claim indefinite. It is unclear whether the tool steels are limited to H13, P20, or D2 or if the claim encompasses all tool steels.
The appellant argues a proposed amendment removes “where tool steels specifically include H13, P20 or D2 tool steels”, claim 25 is not indefinite, and alternative claims in Appendix A-2 remove the language from claim 25 and introduce new claim 31 (Remarks pg. 11 para. 3).
The examiner respectfully disagrees. The March 3, 2022 claims are under examination. Claim 25 was not amended with respect to clarifying whether or not the tool steel is limited to be H13, P20, or D2. There is not a new claim 31. The 112(b) issue regarding whether or not the “tool steels” are limited to H13, P20, or D2 has not been clarified.
Ray as evidenced by AZoM
The 103 rejection of Ray as evidenced by AZoM teaches a tool steel (3:18-33) powder that is softened by annealing to a hardness of about 300 VHN, where the tool steel fully hardens to 900 to 1200 VHN (i.e. hardness of the annealed powder is about 25 to 33% of the fully transformation hardened steel; 300/1200 to 300/900) (9:3-33), and the powder is screened through a 100 mesh screen (i.e. less than 149 um, see AZoM) to remove oversize particle then separated into desired particles fractions such as under 325 mesh (i.e. less than 44 um, see AZoM) and between 100 and 325 mesh (i.e. 44 to 149 um, see AZoM) (7:30-37). 
The appellant argues Ray teaches a rapid solidification process (3:18-23) to form ribbons that are crushed to powders (3:67-4:19) (Remarks pg. 18 para. 2).
The claims under examination are directed to a “powder” (i.e. product). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). Powder made by crushing a ribbon or by directly forming from a melt (Ray 1:8-18, 4:16-23, 9:3-5) both result in a powder, satisfying the claim requirement for a “powder”.
Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). 
In the instant case, Ray teaches a process of preparing then consolidating powder (Ray 1:8-18). Ribbon-like material that can be crushed is an alternative to powder (Ray 1:8-18, 4:16-23, 9:3-5). RSP (i.e. rapidly solidified processing) powders can be made directly from the melt (Ray 4:56-58) with an example being “the rapidly solidified alloys, e.g., in the form of powder” (Ray 9:4-5). Ray teaches an embodiment of rapidly solidifying a melt to directly form a powder.
The appellant argues Ray teaches before or during consolidation steps the powders are heat treated (Ray 4:19-23) (Remarks pg. 18 para. 2) with an example that heat treats by annealing rapidly solidified powders prior to compaction (Ray 4:41-52) (Remarks pg. 18 para 3).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II).
In the instant case, Ray teaches two alternative embodiments regarding when the heat treatment is performed. The first is heat treating before consolidation. The second is heat treating during consolidation. The pending rejection cites an embodiment that heat treats before compacting (Ray 9:6-18). Ray recites “annealed powders are cold compactable and can be pressed…” (9:14-15). Annealed powders read on heat treated powders.  In further support of this position, as argued by appellant, Ray teaches “Alternatively, the rapidly solidified powders can be heat treated…” (4:41-44), where “The heat treated powders can be subsequently further softened…” (4:44-47), then “The fully annealed powders can be readily cold pressed…” (4:47-52) (i.e. heat treatment is performed before consolidation).  
The appellant argues that in Ray “the rapidly solidified powders”, “the heat treated powders”, and “the fully annealed powders” refer to three different powders (Remarks para. spanning pgs. 18-19).
It is unclear how this argument is related to the pending rejection and distinguishing the teachings of Ray from the claims under examination. The claims are directed to a “powder” (i.e. product) (claim 24 line 1). The rejection is based on the soft annealed powder (i.e. the fully annealed powder) that is typically about 300 VHN (Ray 9:11-14) and can be hardened to 900 to 120 VHN (Ray 9:25-27) has a powder size that is screened such as through a 100 mesh screen (i.e. less than 149 um, see AZoM) to remove oversize particles then separating into desired particle fractions such as under 325 mesh (i.e. less than 44 um, see AZoM) and 100 to 325 mesh (i.e. 44 to 149 um, see AZoM) in order to give a powder size convenient for powder metallurgical processing (7:30-37).
The appellant argues that Ray teaches as-quenched material is annealed (9:3-18), which suggests the material is a cake that has to be broken up and sieved to produce annealed powders (Remarks pg. 19 para. 2), the preparation of these materials in the form of powder does not require the material in the form of a powder until consolidation (Remarks pg. 19 para. 4), and the product of annealing, prior to grinding, is not a powder (Remarks pg. 20 para. 1).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the process of manufacturing the powder) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims under examination are directed to a “powder” (i.e. product). Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claimed is unpatentable even though the prior product was made by a different process. MPEP 2113(I). In the instant case, Ray clearly teaches a soft annealed powder with a hardness of about 300 VHN (Ray 9:11-14) that can be hardened to 900 to 120 VHN (i.e. the soft annealed powder is about 25 to 33% of the hardness of the fully transformation hardened steel) (Ray 9:25-27) where the size of the powder may be screened through a 100 mesh screen to give a powder size convenient for powder metallurgical processing and further separated into desired particle fractions such as under 325 mesh (i.e. less than 44 um, see AZoM) and between 100 and 325 mesh (i.e. 44 to 149 um, see AZoM) (i.e. a nominal size less than 150 um and more than 1 um, including overlapping with at least 10% of the volume fraction of particles consisting of subparticles finer than 20 um) (7:30-37). The processing to form the “annealed powders” (such as the alleged caking, grinding, and sieving) or the previous state of the powders (such as the allegation of not being in the form of a powder) are not relevant to the pending claimed powder, absent evidence that the processing or previous state results in an annealed powder in Ray that is structurally different than the claimed powder.
Ray does not teach caking, grinding, and sieving as a result of annealing. Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence to support appellant’s allegation that Ray necessarily produces a caked powder that is ground and sieved before cold pressing has not been presented. 
Ray teaches rapidly solidified alloys in the form of powder are softened by annealing, where the as-quenched material is annealed (Ray 9:3-15). The term “material” is defined as matter from which a thing is or can be made. The form of the matter, such as powder, ribbon, cake, etc. is not defined by the use of the term “material”. In Ray 9:6-10 the material undergoes first heating then annealing. Prior to first heating, the material is “in the form of powder” (Ray 9:4-5). After annealing, the material is “annealed powders” (Ray 9:11-12). Therefore, absent evidence to the contrary, after annealing and prior to compaction the material is the form of a powder. Ray at 4:41-52 recites heat treating “the rapidly solidified powders”, then further softening “the heat treated powders” to form “fully annealed powders”. Emphasis added. It appears that powders are heat treated to form “heat treated powders”, which are then further softened to form “fully annealed powders”. Heat treating, including softening by annealing, is performed on powder.
The appellant argues the morphology of the presently claimed powder makes it well-suited for cold spray techniques where numerous small sub particles sintered together during agitation heat treatment form an individual piece of powder (appellant’s specification [0051]-[0054]), giving the powder a porous-like structure (Figs. 6D, 7B, D, 10B, C, 17A, B) (Remarks pg. 21 para. 3).
In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which appellant relies (i.e., the powder is manufactured by agitation during heat treatment and has a porous-like structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims under examination are directed to a “powder” (i.e. product). Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claimed is unpatentable even though the prior product was made by a different process. MPEP 2113(I). A reference may also be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I).
In the instant case, Ray teaches an annealed powder that is soft (Ray 9:3-15) where the powder is screened through a 100 mesh screen (i.e. less than 149 um, see AZoM) to remove oversize particles then separated into fractions of under 325 mesh (i.e. less than 44 um, see AZoM) and 325 to 100 mesh (i.e. 44 to 149 um, see AZoM) to give a powder size convenient for powder metallurgical processing (7:30-34). 
Ray teaches softening by annealing to form “fully annealed powders” (Ray 4:44-52, 9:11-15) where rapidly solidified powders are heat treated then further softened by annealing to form fully annealed powders (Ray 4:41-52). Absent evidence to the contrary, it appears that throughout the heat treating and annealing it is within the scope of Ray for the powder to remain in the form of a powder. This process appears to be substantially similar to appellants, in which the heat treatment conditions prevent caking (i.e. appellant’s specification [0033]-[0036]). The process of the prior art (i.e. heat treating and annealing powder, Ray 4:41-52) is substantially similar to that used to make appellant’s claimed powder (i.e. appellant’s specification [0033]-[0036]). Absent evidence to the contrary, it appears that the product of the process of the prior art is substantially similar, including the powder having a morphology of sintered subparticles. Ray further teaches sieving of the powder through a 100 mesh screen (i.e. 149 um, see AZoM) then separating into under 325 mesh (i.e. less than 44 um, see AZoM) and 325 to 100 mesh (i.e. 44 to 149 um, see AZoM) to give a powder size convenient for powder metallurgical processing (Ray 7:30-37). Sieving powders that include a sintered subparticle morphology to 325 mesh (i.e. less than 44 um, see AZoM), includes particles consisting of subparticles finer than 20 um passing through a 325 mesh (i.e. less than 44 um, see AZoM) sieve, which overlaps with the claims amount of at least 10% such that a prima facie case of obviousness exists. MPEP 2144.05(I).
Alternatively, according to appellant’s arguments that annealed powder in Ray forms a cake that has to be broken up and sieved to produce annealing powders (Remarks pg. 19 paras. 2, 4, and pg. 10 para. 1), it appears that the broken up and sieved powder has a morphology of sintered subparticles. The alleged cake argued by appellant results from the powder sintering during the heat treatment and/or annealing processes. Ray teaches sieving to 100 mesh (i.e. less than 149 um) (Ray 7:30-37). Absent evidence to the contrary, it appears that sintered subparticles formed in the cake less than 149 um in size pass through the sieve, such that the powder has a morphology of sintered subparticles. Further, Ray teaches sieving powder through a 100 mesh screen (i.e. 149 um, see AZoM) then separating into under 325 mesh (i.e. less than 44 um, see AZoM) and 325 to 100 mesh (i.e. 44 to 149 um, see AZoM) to give a powder size convenient for powder metallurgical processing (Ray 7:30-37). Sieving powders that include a sintered subparticle morphology to 325 mesh (i.e. less than 44 um, see AZoM), includes particles consisting of subparticles finer than 20 um passing through a 325 mesh (i.e. less than 44 um, see AZoM) sieve, which overlaps with the claims amount of at least 10% such that a prima facie case of obviousness exists. MPEP 2144.05(I). 
The appellant argues it is difficult to form and maintain powders with a sintered subparticle morphology, including at least 10% of the volume fraction of particles consisting of subparticles finer than 20 um (Remarks pg. 21 para. 4) and Ray does not teach a powder with the claimed morphology, including subparticles, and that inherently grinding would destroy sub morphology in a powder if it did exist (Remarks pg. 22 para. 2).
The examiner respectfully disagrees. Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence to support that the teachings of Ray are distinguished from a powder that has a morphology of sintered subparticles of a distribution of sizes, including at least 10% of the volume fraction of particles consisting of subparticles finer than 20 um has not been presented. Alternatively, evidence to establish unexpected results of the claimed range of at least 10% of the volume fraction of particles consisting of subparticles finer than 20 um over the teachings of the prior art (i.e. Ray) have not been presented. 
The prior art (i.e. Ray) teaches a process (i.e. heat treating and annealing powder, Ray 4:41-52, 9:3-33) that is substantially similar to that claimed, such that the sinter subparticle morphology necessarily flows. Alternatively, in the event appellant’s arguments about Ray caking, grinding, and sieving to form powder after heat treatment, this process also appears to form a sintered subparticle morphology. In both situations, Ray teaches sieving the powder, including to 325 mesh (i.e. less than 44 um, see AZoM) (Ray 7:30-37), which includes particles of finer than 20 um. 
Summary
In conclusion, for the above cited reasons, it appears that the teachings of Ray with respect to the sieved, softened, annealed heat-treated powder (Ray 7:30-37, 9:3-33), including the heat treating and annealing of powder (Ray 4:41-52, 9:3-33, render the claimed powder obvious.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.